Citation Nr: 1415549	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  10-07 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for cataracts of the right eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from May 1968 to January 1972.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2012, in support of his claim, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is of record.

Also, because of the medical complexity of this case, in November 2013 the Board obtained an advisory medical opinion from a specialist (ophthalmologist) affiliated with the Veterans Health Administration (VHA).  The designee provided his response opinion in January 2014, and later that same month the Board sent the Veteran and his representative a copy of the opinion and gave them 60 days to submit additional evidence and/or argument in response to it.  See 38 C.F.R. § 20.903 (2013).  They did not submit any additional evidence or argument, however, perhaps owing to the fact that the opinion is favorable to the claim and, indeed, the reason the Board is granting the claim.


FINDING OF FACT

The Veteran's right eye cataracts are as likely as not caused if not exacerbated by his service-connected Type 2 Diabetes Mellitus.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's right eye cataracts are secondary to his service-connected Type II Diabetes Mellitus.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002), prescribes several requirements as to VA's duties to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits.  Implementing regulations were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2013).

Since the Board is fully granting this claim, there is no need to discuss whether there has been compliance with these duty-to-notify-and-assist obligations because even if, for the sake of argument, there has not been, this still would be inconsequential so ultimately amount to nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102 (2013); Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Legal Criteria and Analysis

Service connection may be granted on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

As already alluded to, because of conflicting evidence of record regarding the etiology of the Veteran's right eye cataracts, and in light of the inherent medical complexity of this type of disability, the Board requested a VHA medical expert opinion in November 2013 to assist in making this important determination.

In his January 2014 response, the commenting ophthalmologist and cataract surgeon provided a well-reasoned opinion consistent with medical principals that essentially etiologically linked the Veteran's right eye cataract to his service-connected Type II Diabetes Mellitus.


Certainly then, when resolving all reasonable doubt in his favor concerning this alleged cause-and-effect correlation, this is an as likely as not occurrence.  And in this circumstance, this reasonable doubt is resolved in the Veteran's favor and the claim granted.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology.).


ORDER

The claim of entitlement to service connection for right eye cataracts, especially as secondary to the service-connected Type II Diabetes Mellitus, is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


